E’m. Char, k; ca8?iBer, Chid
Elramo8yB4ry DlQlsion
State Beard af Control
Austin, Te~c
                          ophicm Ho* O-2220
                          Nt   sroasutty of advanor G provul
                               bp the Attomrey G~RCPJ of out-
                               8f-state tripe b 6uptdatahnts
pear sir:                      OS e~oQo8ym3rpf astitutione
            In your bitter     ef aprll   12 If&c+   @Ia*tat*   t&d   on
Few       LO,   Zm,   t&t   Otata   Boatd 0) Cantto r appzwmd tt trip
by SupdshnQmnt 6’4 .9. Nright of the Taxas school for the
Dti to St. LOuis, Kisorntr:, to attond the cmferano~ of the
H tlord Form! UB Doafnros and 6peeoh PathoLogy@an& that the
tfartptrollor@r teprVtmentIt not ~iq%wing the sxp8noo uccount
ior thts trip, on the ground that it duoa not appear that tht
Attorney Go~~ral htm approved this flip as being cm atute*s
bu8inOZU.
           The prmlrtm   as to the 8pprovoll in a&anae of wt-,
of-state  trips & reprrsdiatlver    cS tba rtate 66 being m
atatr’r bussn8rr, by thsc de     tnlmt, 1s WBtdBsd in the do-
       @at4 6pproprl6t1m         in thr geaa?Pl rider appendti
 ha-do4 Pour attention-2t dfroct8dto the fact that the the-
e"t"
          a roprtationbill; EmroeBill Xoo 256, contsl~t the
FiiTxg     %l,t
            “rruom.ng ISqxmm8* Iicllo     0P theee opproprl-
      8tions may  be urcb d:artravellm out&e       of the
      Btete of~exa~wavlthcut the fstlvmwVTitton oaualt
      ti the State DoerO of .Cetitrcll rzc$ot in a oinfry
      statsr In d     X‘tltimnOB~si~.Bt    %BSSt6S a3 return-
      ramped $BM  T es to laatitutlons.     Othandse, the
      state Co~troll~      &all 8pply the mm na%*o to the
      apprwarl,readpt         OS trmebg     rxpensee of 011
              06 aset    the su~rlatendents    of the elsstpo~
      r& T natltutlons as he appU08 to SU& lxpclOucr of
      the Gtate Lei)eCtQltl~     tluparinteazl3mt
                                                8’ trips shall b8
      as authorbed bp the frO@d Of C~~t?ok”
          AXIexd.nati~ofthlt       rovlsianofthe ll.eeuo
appro ,&otlon bill rovwls that t to Logislature ha8
lswpp .Q efpr  by Mp&#Mnd@irr      from ths protrieion
state co+m~llo~ &all wplpthe       wsmorules to the WP~        ad
paylwlt o? trawling 8xpoBres of rll am1      08 8U hs appliorr tQ
mh expenrer of the &at& MptrrbWit8.        T 18 libdm
                                           1             ohmd
that it is rpoulrlcull.y ProoiQsdt
ash   C&8. 'J!*
              cartaar - Pa&o 2


                "SupeClnteaadQIt6'   trips shall bo as author-
        l&&d by the hard        of Cmtr&.*

            YOU a.ro therefOr a~~s6d that by virtue of the pro-
tislm    OS the 6ltra06~     Ml1 above guotod, lt it a:t neoaw
aary that advance o~init~ OL'the Attommy Gcrmal, that Such
a trip 1s on statc~s bu61nas61 bc obt&aed ln rcspoct to mti-
of-state trips by ruper%ntendentrof the clccmoqmry lnetlttl-
tions of this mite,   On the omtrary, this act coatcsPplates
that tho Board of Control rather than the ittorncy Goner
6ha gi~0 it6 peY8tia tarftt6n t0fi~nt t0 the t3dbg 0f 8~0
                                                        % atl
aut-oi-statetrip*
             It   lst of aourw not the lntontlon       of thf.~f.igm
~oamtcs         ths view that the Bosrd of C&ml
                        of eletmloqmry
            superintanlirntcr          ~aEtltu
                                             7 Lens,
uhere t%   tri c WC m ctatelc burirusr. k‘cho&! mere1
            w
the a&mnoa vriPtan approval of this de   nont to the
02 6uahatrlpl6n~4,rcqulred       butthap"tthsedvamcwlttcn
cmsmt ti the stat6 kd     of ktrd      ia rcqultcd. If la this
oranycther sltuatlettof  similarcharacterthe Comptroller
shouldentertainsrrl~~rdonbtsastotho purpo~ of the              lc-
              for the trarmactlrm of #tata’s business, r c may
                                     dc~rtemt    upmpnscnta-
                                       We do cd tMnrtuad that
                   trd.l.erhasdeellnodto      oppxwcthc&ooowt
                      q~~#ti~!%Od  Vh&br   ltath 6 buuincsr w86
approve the aoocunt.#or



                    .‘.



ATTORXiX
       GEXESWL